 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, California 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Proposed Counsel for FRED HJELMESET,
 6   Trustee in Bankruptcy

 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                           SAN JOSE DIVISION

11   In re                                                  Case No. 21-50028 SLJ
                                                            Chapter 7
12           EVANDER FRANK KANE,                            Hon. Stephen L. Johnson

13                   Debtor.                                DECLARATION OF PROPOSED
                                                            COUNSEL
14                                                          (Rincon Law LLP)
15                                                          [No Hearing Requested]
16

17

18           I, Gregg S. Kleiner, declare:

19           1.      I am a partner with the law firm Rincon Law LLP, which the Trustee has proposed

20   as his general counsel in the above bankruptcy case.

21           2.      Rincon Law is a firm organized in San Francisco. I have caused a conflict check to

22   be made of clients and prospective clients of Rincon Law LLP. Based on this review I am informed

23   and believe there are no conflicts or connections between Rincon Law, its current clients or known

24   prospective clients and the Debtor, his attorney, creditors, their attorneys, or other parties in interest

25   disclosed by the Debtor in his schedules or statement of financial affairs, or the United States Trustee

26   or any person employed in the Office of the United States Trustee which would impact the retention

27   of Rincon Law under the standards for employment of general bankruptcy counsel as set forth in 11

28   U.S.C. §327 and §101(14).


Case: 21-50028      Doc# 12-1      Filed: 01/15/21      Entered: 01/15/21 15:43:49         Page 1 of         1
                                               4
 1          3.      I am informed and believe that Rincon Law is a disinterested party in this bankruptcy

 2   case and holds no interest adverse to the estate.

 3          4.      I am aware of the Court's guidelines for the employment and compensation of

 4   professionals in a bankruptcy case.

 5          5.      Rincon Law has not agreed to share any compensation it receives in this case with

 6   any person other than to share compensation among its partners and employees in the ordinary

 7   course of its business.

 8          6.      Attached to this Declaration is a copy of the proposed order authorizing the

 9   employment of Rincon Law LLP as Trustee’s counsel in this case.

10          I declare under penalty of perjury that the above statements are true and that, if called as a

11   witness, I could and would testify to their truthfulness. To the extent statements made above are on

12   information and belief, I am informed and believe them to be true. This declaration is executed on

13   January 15, 2021 in San Francisco, California.

14

15                                                 /s/ Gregg S. Kleiner
                                                   GREGG S. KLEINER
16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 21-50028      Doc# 12-1     Filed: 01/15/21        Entered: 01/15/21 15:43:49    Page 2 of        2
                                              4
 1   Gregg S. Kleiner (SBN 141311)
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3
     Tel. 415-672-5991
 4   Fax. 415-680-1712
     gkleiner@rinconlawllp.com
 5
     Proposed Counsel for
 6   FRED HJELMESET,
     Trustee in Bankruptcy
 7
                                  UNITED STATES BANKRUPTCY COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                           SAN JOSE DIVISION
10
     In re                                              Case No. 21-50028 SLJ
11                                                      Chapter 7
             EVANDER FRANK KANE,                        Hon. Stephen L. Johnson
12

13                  Debtor.                             ORDER AUTHORIZING EMPLOYMENT
                                                        OF COUNSEL
14                                                      (Rincon Law LLP)

15

16           Upon the Application of Fred Hjelmeset, Trustee in Bankruptcy of the estate of the above-

17   named Debtor; and it appearing that Rincon Law LLP is qualified to represent the Trustee in these

18   proceedings, that employment of counsel will be in the best interests of the estate, that counsel

19   represents no interest adverse to the estate and that notice and a hearing are not necessary in

20   connection with the Application; it is hereby

21           ORDERED that Fred Hjelmeset, Trustee in Bankruptcy, is authorized, pursuant to 11 U.S.C.

22   Section 327, to employ Rincon Law LLP as Trustee's counsel to assist in all matters arising in or

23   related to this Chapter 7 proceeding, with such employment effective as of January 14, 2021.

24           FURTHER ORDERED that no compensation shall be allowed or paid except pursuant to

25   further Court order.

26           FURTHER ORDERED that the 21-day waiting period for employment of professionals in

27   in Rule 6003(a) is waived.

28                                         **END OF ORDER**

Case: 21-50028     Doc# 12-1       Filed: 01/15/21   Entered: 01/15/21 15:43:49      Page 3 of
                                               4
 1                               **COURT SERVICE LIST**
 2   NO MAIL SERVICE REQUIRED
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 21-50028   Doc# 12-1   Filed: 01/15/21   Entered: 01/15/21 15:43:49   Page 4 of
                                         4
